DENY; and Opinion Filed December 12, 2018.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00881-CV

                      IN RE BLACK HORSE CARRIERS, INC., Relator

                  Original Proceeding from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-09587

                              MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Boatright
                                   Opinion by Justice Boatright
       At issue in this petition for writ of mandamus are the general venue provisions that allow

a lawsuit to be filed either in the county of the defendant’s residence at the time the cause of action

accrued if the defendant is a natural person or in the county of the defendant’s principal office in

this state if the defendant is not a natural person. TEX. CIV. PRAC. & REM. CODE ANN. §

15.002(a)(2),(3). Andrew Terrell filed the underlying suit against Black Horse and a Black Horse

employee in Dallas County alleging, in relevant part, that Black Horse’s Dallas County office is a

“principal office” under the general venue statute. Id. §§ 15.001(a), 15.002(a)(3). Denying the

venue allegation, Black Horse and its employee moved to transfer the suit to Denton County, the

employee’s county of residence. Id. § 15.002(a)(2). The trial court summarily denied the motion,

and Black Horse now seeks relief from that order.
        Because the general venue provisions are at issue, mandamus relief is appropriate only if

exceptional circumstances are shown. In re Masonite Corp., 997 S.W.2d 194, 197 (Tex. 1999).

On the record before us, we conclude Black Horse has not shown exceptional circumstances.

Compare In re Team Rocket, 256 S.W.3d 257, 259-60 (Tex. 2008) (trial court violated Texas Rule

of Civil Procedure 87(5) by revisiting venue determination made by another court) and Henderson

v. O’Neill, 797 S.W.2d 905, 905 (Tex. 1990) (per curiam) (trial court violated Texas Rule of Civil

Procedure 87(1) by deviati[ng] from “required procedure” of providing forty-five days’ notice of

hearing on motion to transfer). Accordingly, we deny the petition. TEX. R. APP. P. 52.8(a) (court

must deny petition if it determines relator is not entitled to relief sought).




                                                       /Jason Boatright/
                                                       JASON BOATRIGHT
                                                       JUSTICE


180881F.P05




                                                   2